DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 15 April 2022 has been entered. Claims 31 and 52-53 have been amended. Claims 34-36, 51 and 54 have been cancelled. No claims have been added. Therefore, claims 31-33, 37-50 and 52-53 are presently pending in this application.
Claims 31-33, 37-50, 52-53 and 55-56 are allowable based on the rejoinder of claims 55-56, the examiner’s amendment and the examiner’s reasons for allowance below.
Election/Restrictions
Claims 31-33, 37-50 and 52-53 are allowable. Claims 55-56, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions group I and group II, as set forth in the Office action mailed on 29 September 2021, is hereby withdrawn and claims 55-56 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see the remarks filed 15 April 2022, with respect to the 35 U.S.C. 112(b) rejections to claims 31-33 and 37-54 and the 35 U.S.C. 103 rejections of claims 31-33 and 37-54 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections to claims 31-33 and 37-54 and the 35 U.S.C. 103 rejections of claims 31-33 and 37-54 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lauren Anderson on 20 May 2022.
The application has been amended as follows: 
In claim 31, in lines 8-9 replace “defining at least one of the precursor inlets” with --defining the precursor inlet--.
In claim 32, in lines 1-2 replace “Claim 31, wherein the bubble jet head comprises a precursor nozzle, and wherein” with --Claim 31, wherein--.
In claim 33, in lines 1-2 replace “wherein the bubble jet head comprises a plurality of precursor nozzles” with --wherein the precursor nozzle is a plurality of precursor nozzles--. 
In claim 55, in lines 1-9 replace “device, comprising: directing an airflow from a control body comprising a power source through a cartridge comprising a reservoir; dispensing an aerosol precursor composition from the reservoir via a bubble jet head; and heating the aerosol precursor composition dispensed from the reservoir by the bubble jet head with an atomizer, wherein the aerosol precursor composition is initially prevented from traveling to at least one of the atomizer and the bubble jet head, and wherein the aerosol precursor composition is permitted to travel toward the atomizer and/or bubble jet head in response to an input” with --device, the method comprising: providing an aerosol delivery device comprising a reservoir at least partially filled with an aerosol precursor composition, a bubble jet head comprising a precursor inlet and a precursor nozzle in fluid communication with the reservoir, an atomizer comprising an aerosol outlet, and a housing arranged within the aerosol delivery device and defining the precursor inlet, the precursor nozzle, and the aerosol outlet; dispensing the aerosol precursor composition from the reservoir via the bubble jet head; and heating the aerosol precursor composition dispensed from the reservoir by the bubble jet head with the atomizer to produce an aerosol, wherein the aerosol precursor composition is initially prevented from traveling to at least one of the atomizer and the bubble jet head in response to an input to the aerosol delivery device, and wherein the aerosol precursor composition is permitted to travel toward the atomizer and/or bubble jet head, and wherein the pressure within the reservoir is negative, wherein the negative pressure acts to resist passive travel of the aerosol precursor composition out of the reservoir--.
Reasons for Allowance
Claims 31-33, 37-50, 52-53 and 55-56 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 31, “An aerosol delivery device, comprising: a reservoir at least partially filled with an aerosol precursor composition; a bubble jet head comprising a precursor inlet and a precursor nozzle in fluid communication with the reservoir, the bubble jet head being configured to dispense the aerosol precursor composition from the reservoir; and an atomizer comprising an aerosol outlet and configured to heat the aerosol precursor composition dispensed by the bubble jet head to produce an aerosol; a housing arranged within the aerosol delivery device and defining the precursor inlet, the precursor nozzle, and the aerosol outlet, wherein the aerosol precursor composition is initially prevented from traveling to at least one of the atomizer and the bubble jet head, and wherein, in response to an input to the aerosol delivery device, the aerosol delivery device is configured to permit traveling of the aerosol precursor composition toward the atomizer and/or bubble jet head, and wherein the pressure within the reservoir is negative, wherein the negative pressure acts to resist passive travel of the aerosol precursor composition out of the reservoir”.
The closet prior arts of record are Newton (2013/0284194 A1), Voges (5,894,841 A) and Joseph et al. (2004/0118941 A1).
In figures 1-2 Voges discloses an aerosol delivery device (see col. 5 lines 58-61), comprising: a reservoir 10 at least partially filled with an aerosol precursor composition (see col. 5 lines 58-61); a bubble jet head 14 in fluid communication with the reservoir 10, the bubble jet head 14 being configured to dispense the aerosol precursor composition from the reservoir 10 (see col. 5 lines 60-65 and col. 6 lines 19-21); and an atomizer 20 configured to heat the aerosol precursor composition dispensed by the bubble jet head 14 to produce an aerosol (see col. 6 lines 19-30), wherein the aerosol precursor composition is initially prevented from traveling to the atomizer 20 and the bubble jet head 14, and wherein the aerosol delivery device is configured to permit traveling of the aerosol precursor composition toward the atomizer 20 and bubble jet head 14 in response to an input (see col. 5 line 64 to col. 6 line 21).
In figures 4-6b Joseph teaches a reservoir 30, the pressure within the reservoir 30 being negative, the negative pressure created by a movable piston 54 actuated by a plunger 34 that is inside the reservoir, wherein the negative pressure acts to resist passive travel of the composition 57 out of the reservoir 30 and that a negative pressure is applied to the reservoir 30 prior to sealing the reservoir 30 shut so as to provide the negative pressure within the reservoir 30 (see para. [0086] lines 4-8, para. [0087] lines 1-5, para. [0090] lines 4-9 and para. [0109]). 
In figures 7a-9 Newton discloses an aerosol delivery device (see para. [0012] lines 1-3), comprising: a reservoir 36 at least partially filled with an aerosol precursor composition (see para. [0033] lines 7-11); a protuberance 22 in fluid communication with the reservoir 36, and an atomizer 40 configured to heat the aerosol precursor composition dispensed by the protuberance 22 to produce an aerosol (see fig. 8 and para. [0033] lines 17-23), wherein the aerosol precursor composition is initially prevented from traveling to the atomizer 40, and wherein the aerosol delivery device is configured to permit traveling of the aerosol precursor composition toward the atomizer 40 and in response to an input (see para. [0334] lines 8-16).
The prior arts or record, neither alone or in combination, disclose the limitations of “a housing arranged within the aerosol delivery device and defining the precursor inlet, the precursor nozzle, and the aerosol outlet” as recited in amended claim 31 and any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. Amended claim 55 recites similar limitations and is allowable for the same reasons as claim 31. Therefore, claims 31-33, 37-50, 52-53 and 55-56 are allowable as recited in the examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qui (2012/0199663 A1) and Newton (2014/0076310 A1) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785